Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 1 of 18                                             PageID #: 10


                                                                                  .:*
                                                                                  -f?
                                                                                                    t
     OfCor¡nsel:
     CLAY CHAPMA}.I I\YAMIJRA PT,JLICE & NERVELL                                        tltl   flEC     -3 .ru...i¡ b*
     CARLOS D. PEREAMESA"          JR.    #544E                               lr".:''''¿,.-..,.'                    lll.{{!
     MICHELLEK"       CHING               #10585
     Topa Finaucial Ccrrtcr, B¡sbop Suoet Tower
                                                                              ;
                                                                              t^.
                                                                                                    ït1',l*. -
                                                                                                                         .';j
                                                                                                                         'lt
     700 Bishop Sü€eû, Suite 2100
     Honolulu, I{¡sraii 96813
     Tclcphone: (80û)535-8400
     Facsímile: (808)535-8446

     Aüo¡¡ßy forPleintÍfi
     I(ATHLEEN I(AU LOPEZ


                          IN TIIE CIRCT'IT COT'RT OF TTIE FIRST qRCI.IIT

                                              STATEOFHAWAII


     KATHLEENKAU LOPEZ,                               crvrLNo.              f8        - t-      t e 6 I - t2      DEO
                                                      (Non-Motor Vehiclc Tort)
                           Pla¡ntitr,

               vs.                                     COMPI.AINT; DECI,ARATION OF
                                                       K,¡{THLEEN I(AU ITOPEZ; DE!úAND FOR
      IONGS DRUG STORES CALTFORNIA,'                   IT,RY TRIAL; SUMMONS
      L.LC.dba LONGS DRUGS #825tIOHN
      DOES l-10; JAl,lE DOES l-10; DOES
      CORFOR TIONS l-10; DOE
      PARi¡NERSHIPS l-l 0; DOE NON-PROFIT
      ENTITIES l-10; md DOE
      GOVERNME}.¡TAL E}ITITIES I.IO,
                                                                                                    SUMMONS
                           Defendrurts.
                                                                                                     DENIED
                                                                                                    IEG,Û D(JCUMEÍ'ITS BR
                                          .     cör¡pr,ltrr¡r
               COMES NOllt Plaintitr,I(ATHLEEI,I I(AU LOPEZ             ('Pl¡intifP),          þ and thrcugh hcr
      attorngrr, Cley Chapman lw¡unr¡ Pr¡licc & Nervcll, ¡nd for hcr chims toor,relief'heçby
                                                                                   .i        strtcs

                                                                             .:
      as   follows:                                                               .            hl




                                                                I ge
                                                                           '.   -.]ti¿: "::ä
                                                                       ffiúÈï coi¡ûlretü,cga Ë:¡,ttuå,at¡d'I
                                                                            t).*r*,
                                                                ænuu óópy'or


                                                                           @
                                                                                    UffW:,
      6250.001



                                                *HlnF¿'
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 2 of 18                                      PageID #: 11




                                             JrrnlsprcrroìL& vENItE
                  t.   All   events   m¡teri¡l   ûo lhis Complaint oocur€d     within the City and County of

     Honoluh¡, Statc of Hawail

                  2.   Tl¡e Court has persmel      juridiction over the above-nancd Defend¡nE pururant to

     II¡w. Rw. Stat ('HRSi')          $ 63+35, æ thc   ortioru   æûe   md/or omissions alleged h€rcin occurrcd

     in the Snte ofHau¡aii.

                  3.   Tbe Court has rubject matærjruirdir:tion prursuant to HRS $$ 603-21.5 ard 6ft4-5.

                  4.   Venue is proper purruant        b   HRS $ 6û3-36, a¡ all of the brtioru acls and/or

     onrissims allcged herein æcurad within ttc City ard County of Horclulu, Stat€ of                ll¡w¡ii.
                  5.   The total amount of damagee incurr€d by or on bcb¿lf of Pl¡intitr, due to thÊ

     tortious ags and/or omi¡sion¡ d€scribd herein, is             in   excess   of the minímum jurÍsdictimal

     rrquircments of the Circuit Cou¡t.

                                                       P.ARTTES

                  6.   Plai¡t¡tris    and was at all relevant times hcreitr, a rcsidcnt    ofüe City ud    Cor¡nty

      ofHonotulu, St¡te of Haw¡ii.

                  7.    Upon information and belief, at all time¡ mat€rial to this Conplaing Defend¡nt

      LONGS DRUG STORES CALIFORNIA, L.L.C. dba IÍ)NGS DRUGS #9825 ('I¡ngB') i¡ aud

      w¡s   I   Forcign LimitÊd Liability    Cu¡p¡ny orgonized in the       State of   Cslifor¡ir and regirtercd to

      dobusiness in the St¡te ofHawaü.

                  8.    At all times     material to tbis ConþlainÇ lougs operated the ntail phûûtåoy

      located    ¡t 6(D K¡ilua Ræd,Ikilua, Sute of Hawaii.

                  9.    Defe¡¡d¡nts JOHN DOES l-10, JANE DOES l-10, DOE CDAPORATIONS l-10,

      DOE        PARTNERSHIPS            l-10, DOE         NON-PROFTT ED¡TITIES                l-10, md mE
      GOI|ERNMENTâL E¡{IITIES l-10 (her€in¡fterreferred to ¡s "'Doe Defeüdåni¡') rrc pcnms,

                                                             2
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 3 of 18                                         PageID #: 12




     corporrtioDs, ¡n¡bershipc, bruitpss entitiee, nm-profit entitieg andlor goræromental entities

     who acÈd in e negligent,-wtuttgftrl       u   tortio¡s müuer which proximatcly caueed           u   conribr¡tsd

     to injuies and drmages ¡rrst¡ined by Pl¡intitr PlaintiEhas been u¡¡blc                 ûo ascert¡in   thc uamcs

     md idcntitics of üre eboven¡med Doe Deftnd¡nu from üe invertigrtion ûet has bccrt
     conù¡ctcd      b   d¡te. Accordingl¡ Pl¡intitrhas sucd the unidcntíñed Doc Ddcnda¡rb hcrcin                wiù
     fictitior¡s nünÊc pur$¡ant to Rulc       l(d)   of thc Heunií Rule¡ of Civil         Prrocedurc, and she    will

     substitutc the truc nam€s, identitiec, capacities, asts and/or omi¡síon¡ of thc Doe DefendaÍts

     when the sûtre      ârG acc€rtaíngd.


               10. At ell pertinent         herein, Longp, including      ib   recpoctive agenb and/or sÊrvlnts

     and/c cmployoes and/or dirc.fon and/or offie¡s hed a respons¡b¡lity to follow the l¡w¡ anüor

     regrrlations   ud/or applicable    rult¡s of the St¡tc of   H¡u¡¡ii which prohibitunlawñ¡l di¡crinination

     agninst cmployoes, inchrding Plåintifr,

               ll.       At all timce pertincnt herein, Longs,          inclrrding   ib   nspcctive ag€ûts and/or

      s€ryan$ and/or cmployeee and/or dirtctors and/or officc¡s bad a respm¡ibility to bÊat                  Pl¡intitr

      fairly ín the compensetion, tems, conditions and privilcges of her emplo¡zuent



                                              NATITRD OF THE CASE

                12.      Plaintitru¡as ¡ dcdicatcd and hardworking Ovcrnight Shift $upcn isor at tmgs

        since Oc'tober 2009 rmtil herunongfirl       erminatim     on   Atrgut 25,2017.

               t    3.   Plaintiffuas m cxcmplary euployce.         Shc inspircd her co-workcr¡ to do lhGir     bclt

        and orcelled ¡bovc and be¡ond LongF' gencral             orpætatims.

                14. In April,     July, and Septcmber 2015, Plåid¡ffreceiræd exællcnt perfrrmaûGe

        rwiews and was recognized for'þroviding crutomers with legendary myCuslomer s€rvic.c."




                                                             3
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 4 of 18                                     PageID #: 13




                15.    Druing this period, Plaintifr was rcpeatdly told by her ccwckers ¡nd

      supen ison tlrat her performanoe rvas     oreinplry.

                16. Plaintiffs    e,nplo¡ment rrcord is r¡nbleoished aside     tom being'\rritæn uy''once

       fu   a short dr¿wer in the holiday Eerssr of   20lQ prior to becoming a supcrvisor. Plaintifrhad

       no otlror history of suspensiors or re,prima¡rds.

                17.    On or about   Augustll,z0l7,Plaintifrhad ¡ facc'ûo-faceneetingurith Frank

       Morern the "[¡os Plreventim- $torc m€rnber and Shelly Lilio a store man¡gÊr, both enrptoyed

       by   longs. At said moetíng; both Mr. Mortno        and Ms.   Lilio falsely acqrsod Plaintifrof stealing

       fmm the cash regisbr. They did not provide any widørce whatsosver to show that Pla¡ilitr

       wås rÊspotrsible for the rm¡ccormbd nonieo. Mr. Morcno arid Ms.             Lilio alleged   that canæras


       were fursnalled by the cash rcgister, which capturcd footrge of Plaintitrsuppsed m¡lfeasance.

       Plaintiffnns told tat she rvas suspeoded until ñ¡rthernotice.

                18,     To date, Longr has åiled to prwide Pl¡intitrhercomplon errployment ñle and

       any clearand cogentevidence neoess¡ry to zupportthe prnpctod thefr.

                19. Plaintiffdid     not returo to wolk following August zl,2'0l7,dr¡e to lhe suspøtsion.

       Plaintiffw¡s not told of any oüer consequences tbat she may f¡ce in lhe ftü¡tc other th¡n

       being suspe,nded, Motæver, she un¡s not        i¡fcmed   as to wheo her su¡pørsion     worldbe tifted"

                 20.    On or about Augrst   zl,z0l7,Plaintiffwas cont¡ctedvia phme þ              Sbelly   Lilio,

        and wæ informed that her eurploymeot       na¡ terninated on Auguet 25,2017. thi¡ w¡s the fi¡st

        time tbat Plaintiffwas informed abqrt hertenni¡ation'         Plai¡titr¡   emplo¡rment   termin¡tio
       'c¡ne   as a   Soc& becsusß no o$ective evifuce u/as €vsr made arrailable to h€r, despiæ

        multiple rcquectr forher einployment record.




                                                           4
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 5 of 18                                    PageID #: 14




              21.     On or aboril August z1,z0l7,Plaintitrs HMSA b€rlth insurancc - provided by

      I¡ngs - w¡s tcrnrin¡tcd. Ttis left Plaintiffrmiusrue{ forcing her o pay outof-poc,læt for her

      rnedically moÊssary dialysis üeaüncüts.

             X2,      On or abort   Augst   30, 2017, Plaintifr¡cceiræd her regular hordy       pry. Howevnr,

      no ssvÊratroe pay rvas rcceived.

                       FACÎS COMMON TO ALL ALLECATTONS REIIITINC
                            rp,.4D. yERSE EMPTÍITMENT ACTTONS

            À         Pl¡lutffi¡D¡üu     ar Supcrvlcor

              23.     Plaintifrrcalleger and incorporatcs    þ   rcfercnce all allegrtioos containd in

       Parag¡aphs l-22, inclusiw.

              24.     Plaintifrw¡s an Overnight Shift Supert'isor for over      7   yern. Plaintifruns

       responsible for orrcrseeing daily salæ rçporß, briningand eraluatinghunly employocg

       supervising cashier clcrks and auditing the cashier drawprs bawec,n shiû ch¡ngps.

              25,     Plaintiffauditcd üre cashierd¡¡wers at approximately 9:00 p.m. every shift before

       the cashieæ csnÊ in, Longst booklroepers o¡dÍt the cash d¡¡wcr¡ agrin           *   5:00 a.m. evcry

       moruing

            B.        Manegcnc¡t SEucturt

              26. Plaintiffrcallegee     and hrcorporaEs     þ   reference all allegations æntr¡ined in

       ParaËibphs l-25, inclusive.

              n.      As an Ov€might Srift Sr¡pervisor, Plaintif      s   immediate euperuisu was the sbrc

       mån8ger, Shelly    Lilio.

                28.   Therc arc 5 storc mmsgeñ for the       Long   located et 6(Þ l(ailua RoBd,Ihilua,

       Haunii 96134.




                                                         5
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 6 of 18                                    PageID #: 15




              29, Frank Morcno            ovcrscas   'I¡ss   Prsvent¡on" at the Lmgs loc¡tcd at 609 Ksilua

     Ros4 Kaihu,Hau¡¡ii        9t   34.

            C.          Pl¡intitr¡trcaltb & Itlncss
              30.       Plaintifrrcallcgcs and incorporatæ by rcfcrcncc all allegations cont¡incd in

     Parngnphs l-29, inclusivc

              31.       In Scpmrbcr20l6, Plaintiffwas diagnoced with Strgc 5 ¡eml f¡ilure ud started

     diaþsis 3 days a week. Plaintitrs mqior lifc activitics src,h as her ability to rtrnor¡c tqins from

     thc blood and    abilþ   to   urin&,   ambulaæ¡ fight inftc{ions, and urorlc every day wcre   md

     continuc to bc lïmitcd becauseof her low tidne¡r fi¡nstion.

               t2.      Plaintifihas o,pisodcs of suddcn wcakncss after hcr diaþis teatnents.During

     Pl¡irtitrs   cmploymcnt at Longp, Plaintiffnotifiod M¡. Lilio of this tsNtmcnt sidc effeet. As           ¡
     resr¡lt Pl¡intiffs wolcschcdr¡lc as eo Ovcrnigbt Shifr Srryorvisorw¡s modifiodþ Ms. Lilio to

     acoommodatc her dial¡rsis beatncnt.

                  33. Plaintifs dialysis t€¡ffiieüts'rs approxinntclygÛ/ocovertdrrndcrherhalth
     insuranco    plm, HMSÀ $üich was prrovided              þ Longs. Plaintiff¡ out-of-porlct cost for ber
     dialysis is about th¡tc hundred dollars ($30O.OO¡ nonthly.

                  34. Pl¡intiffs HMSA teafth            insurancc, provided by Longq ntas tcrminsûGd on or

      ùurt Augustz1,        ?ß17. This      lcft Plaint¡tr uninsurp{ forcing hø to pay out+f-pocket for ber

      medically ncccss¡ry dialyeis tmtmcnfs. Plaintiffw¡s shoc;ked and unprcparcd               fc this frnancial
      burdcn due to Longs' abnrpt and wrongfut tcrminatiou

                  35.   Plaintitrstill owcs morc than th¡ce thorsand dollan ($,m0.æ) in flt of-pockst

      me.dical cos duc to Longs' unla$/fu1 t€rminstion of her           ucdical be,Dcfis.




                                                                6
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 7 of 18                                         PageID #: 16




                   36. Plaintiffwas forcEd to apply for errly retire,rrent beneñb wiù thc Social           Seunity

     Aùni¡istration to obtoin cornpa¡¡ble health c¡¡e plan covenge for hcr dialysis framefis. Since

     Deosmbcr 2017, Plaintitrhas        bso     cov€t€d by Medicarc.

               I).       It¡intiFclcrmlnaüon

                   t7.   Pleintifrrealtcgee and incorporates by rc,fcmroc all allegatiorts contained in

     Paragraphs l-36, inch¡sive.

                   38.   On orabor¡t Augrut zg,z0l7,Plaintifrwas told overttephone by Ms. Lilio that

     her employment was tm¡rin¡rcd cffectivc August 25,2017.

                   39.   Despite Plaintitrs lengttry emplo¡ment with Iongr and exceptional work ethics,

     I¡ngs failed o povide ury writen nolioe, l¡e              or ¡dvancod, and acürrlly infomed       Pl¡intitrof

     her Èrmin¡tion 4 drys after the          f¡ct   Plaintifi hss st ell timcs duly perfomed ¡ll the conditions

     of lhe enrployment agreemcnt wrtil preventcd from doing ¡o by longs. At sll times relev¡il to

     this Complaint, Pl¡intift has boen ready, willing, and eble          b pc(frrû   her   job.

                   40.   Upon information ¡nd belief, Plaintitrs disability is r determining f¡ctor in

     Ioags's decision to firc her. Upon infurmafion and belief, Longs's $ated r€asm for the adverse

     emplo¡ment action ie illegitimata           l¡¡gs ftited to proffer any evidsoce       legitimizing its adverse

     emplo¡rmcot action. The cirsr¡mstam€s sunornding Pl¡intifr's terminat¡ou givcs rise to an

      infercnce of discrirnination     ftr l.ong's rrbitary ¡nd without just cause fuing. Upur information

      andbelief, Plaintiffsho¡ldnoth¡w been fi¡ed on such unlauÂ¡l grounds.

                   41.   I¡ngs ¡cted co¡¡trary to it writtcn compûny polrcy prcscribed in the Inngp Healttt
                                                                          *Longs
      Colleag¡re Handbook, Lcrgs's Anti-Discrimin¡tion policy statet that        is commiued m the

      principte of oqual cmplo¡mrent opportunity. It pohibits discrimin¡tion against collcagucs on the

      basis   of   . . . physical or mentrl   di¡¡bility, . . . or on any other brsis or cbüætcristic prohibited

      by ¡pplicable federal, staE or local l¡w."

                                                                7
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 8 of 18                                   PageID #: 17




               42.    Upon informatio md belief, Pl¡intitrhrs not been comparably employed eincc

     Lo¡gs's ærminatist. Upon information and belief, Pl¡intifih¡s made diligent eüo¡b to find

     rqlacemeot rnd comparable employment but h¡s bcen ¡¡n¡ucccssfi¡L Upon inform*Ío and

     belief, Plaíntifreanæd approximably        $ 13.00   ¡n hor¡r wih longs.

               43.    Inngs is li¡ble   fc the üorts and umongñrl co¡rdr¡ct of iß rcspoctive ag€ilts a¡d/a
     ß€n ¡nts ¡nd/or   enrpþcos and/or officcrs a¡d/q directqs. As a rcsult oflongs's furgoing

     rcts, omiseions, and conûrcf Plaintiffh¡¡ gufrercd generd and special damaçs in amot¡n:E b be

     ehwr¡   atti¡l   and ís entitled to all cquitable and legal rcmodiee and danrages, including but    nc
     l¡m¡þd to, all rpmedios provided in HRS $ 378 and othcr applicable laq including atl of

     Plaintitre csts ¡nd rc¿smable attomeys' ftes.



                                                      COT'NT      I
     @iecdnlnaûory llircharye of Plelnüff lhon Enploymcnt in Yiol¡üon of Eow. Rcv. Stat                     $
     t?tåretrcq.)

             . 4.      Plaintiff¡callegse and incorporabs by refenerrce all allegltiøB cüttrrined in

       Paragraphr     l-{3, inclusiva

               45.     At all m¡terials timee,I¡ngs uoagfully temimtßd Phintiffand I¡ngc

       conharæned cl€armandabs          oftùe St¡te ofHawaü egrin* dieobillty discrinin¡tion.

               46. Suc.h tcrmimtiu is curtory         to public polioy, as esrbodied in all staþ ¡¡d fedenl

       Etah¡tes and rçgulrtiure prohibiting     di¡criminatim

               47, Upm i¡fo¡m¡tio           and belief,   Plai¡titri¡ m individrul with a'Tisrbility" wiûin

       the meaning of the sbü¡tp.       I¡ additio& Pl¡intitrio   otbenuiee çralified to perform the e¡sontÍal

       dutieo of hø job with or without reaso¡rable        accmmod¿tio. Lastln Pl¡Íntiffsuftrod ar

       advcrse employnænt decisiur because of her           di$bility.



                                                             I
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 9 of 18                                         PageID #: 18




               48.    Upon infumation and bclic{, Iongs's firing wrs pretextul bccausc of              Plaintifr¡

      dis¿bility for the lbllowing rÊâsms:         (l) toqgs    hsd knowlcdgc of Plaintifr's healthcarc costs;

      (2)   I¡ngs grve fdsc orplauations fm its advcrse Émployrnent ¡ctioq üd (3) Lougs nscd

      subjcctivc criteri¡ in iB feimin¡tim decisiolt.

                49.   Longs's estions wcre committed with thc nrongful inænt to injure Plaintiff¡ndin

      conscior¡s disrcgard of      Plaintiffr rigbts in violation ofHRS $ 378-2.

                50.   HRS $ 37$-?,provides in pertinent p¡ru
                                                             ú'(a)
                                                                   It shell be         ü   unls$,fuI

       discriminabry prrctice (l) Beoause of . . . disability. (A) Fu ony cmployer to ¡sfiËc to hirç or

       employ orto bar     u    dischargo from crryloymant, or othenvise to di¡criminatc agains any

       ir¡dividr¡at in compensation or in the terms, conditims, or privilogee of cr4ploymcn{.1"

                51.   The fmegoing acts, silors and/or o¡rissions by          l¡ng¡   constit¡¡te unlawñrl

       discrinin¡tim    on thc basis ofdísability agrinstPlaintiffin violation of HRS 0 378-2 and/or

       otherapplicable law.

                52.   As   a   rcsult of   Log's ac{ions, Plaintiffsufrered    and conti¡ucs to sr¡ffer

       humiliatio'n, distess, and impairmcnt of her personal dignity and rigþt to be fiec fro,m

       discrinin¡,tion Plaintitrsuffcß{ Eüd aontinues to *lfi€r, oconomio rlffiageg includiug but

       not limitcd to, punitivc .l¡ma8es p¡st and ñ¡tüe wagecr psst a¡d fttu¡g be¡refits, end 6¡¡er

       oçenscs to bc provcn at ti¿l. As           a further   rosrlt of Lmg's ac'tims, Plaintiffsutrercd

       emotion¡l dist¡ess, resrlting in dourages to be proven at trial.

                53.   By rcosm oflnngs's conduct, Plsiiliühss nccessadly rctained attorneye to

       prosÊcute this acrim. Plaintifris therçfore        cntitld    to an award of rcasonable aüomcys' fees

       and oxpenses incr¡ncd in bringing this aotion.




                                                                9
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 10 of 18                                    PageID #: 19




                                                      COT'NTII
                                                 (Bllac.h of contracû)

              54. Plaintifrrc¡lleþer      rnd incorporabs by rtfe,reoce all allegalions coutained in

       Paragraphs l-53, inclusivc.

              55. Plaintifr wæ employed          witb Long under ¡ nnitæo c@tr¡ct. Thc contrrot tems

       rclied on by Pl¡i¡tifÍ included but we¡e not limited to:


                       (a) tlürittar personnel policiec, whioh provlded that: (l) if an ønployoo uns
                       performing unsatisfeotorily, the enployeo would be disciplinod in accqdance
                       with Longp's progressive disciplimry *eps; and (2) emplo¡rees would bc bcatsd
                       fairly ad in accord¡næ with the laws of Hawaii;

                       O) Plsintifr had a¡ employment omtast for         so   log   æ ebe perforned her job in a
                       satisfacmry manrrer; and

                       (c) Longs's astions against Plaintifi would not violate public policy.

               56.     Longs brcac,hed its Gonusct with Plaintifi byr

                       (¡) ¡cfr¡sing to givÊ Plainüfrthe oppütu¡íty to sucoeed ¡therjob;
                       (b) failrüg to ftat Plaintifr in ¡ccordsncc wiù Longs's soted policies;
                       (d) tcrninating Pleintifr in bre¡cb of the pronises made to Plaintifr; ¡nd
                       (e) terminmirrg Pl¡intifr without folloving Iongs's policies and pncticæ.

               57. I¡ngp      b¡s ruñ¡scd and continues to rcfi¡se to allon, Plaintitr tbe bendïs of Longs'

       employment contrsct and to perfornn under üris sonhct in üe agreed upon mumer.

               58.     As a direot forcseeable, and pmximste æsult of Longs's búlaoh, Plaintifr hæ

       suffered   üd   continues   b suffcr   substintial losses in earnings, bonuscs, urd job benefiþ and

       expenses incur[Ed in the search for comporable ønploymsnt, the ptccise amount ofwhich                will

       bepoven     dtial.
               59. As a fi¡rthÊr dißrt        and proximate rcsult of Longs's unlawfr¡l conduct,     Plaintifrhæ

        suffercd exfremÊ md swe¡e anguish, humili¡tioq emotioDal distrcss, mxiety, urd deprcesion,

        the e,rtent of which is not fully known at tbis tin¡e, and the smor¡nt of drmages cauæd         þ

                                                            l0
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 11 of 18                                        PageID #: 20




       Longs's conduct is not yot ñrlly ascølained, tlro procise amor¡nt to be proven          ¡t   lhe timc   of

       Eial. Pl¡intifi claims this amount togaher with pußuant to applicable ffiudgment intffËst

       Vlhe¡cfure, Pltintiff rcquests judgmmt against defcnd¡nts as sêt         frÍ¡r in thi¡ Cmplrint.
              60. Mæorrcr,            in this case longp has violatcd the orprus totms of its ow¡l personncl

       policy. Lmgs's anti-discrimin¡tion policies outl¡rr disedminstion b¡sed on disrbility.

              61. As a dir€st,legrl          and proximúe rcsult of thc discrimin¡tion,     Plaintitrlue

       Eustsinc{ and will oohtinue to eirstain, cconomic damagcs to be proven al trÍ¡l. As r nsult of

       longs's actions, Plaintifrha¡ ruffprcd emotional dist¡ess, resulting in damaçs in an ¡nrount to

       be proven at     tial, Pl¡intitrû¡rther   sccks compensatoty and punitive damages and monctary

       relief avail¡ble fordiscriminetio¡ ¡t üial.

                  62. Lonp's        untâvfr¡l ¡ctíons was intention¡l, willfi¡|, nalicious, and/or donc with

       rcckless   diurgrd     to   Pl¡intitrs right b   be frse from discrimin¡tion b¡sed   m disability.

                  61.   Plaintifris enÉtled to rpason¡ble atbrneys' ftes aud costs of suit


                                                      COT'NI III
                                     (Intenlionrl Inlücüon of Emotio¡rl llirtrccc)

                  fl.    Pl¡intifirollcges    and incorporates by refercnce all allegations cont¡ined in

       Paragraphs l-63, inclrsive.

                  65. I-ongs's ruongful iernin¡tion was malicious aud/ormadc            witù ¡ conscious aud/or

       rcckless disceard of Plaintitrs mental ncll-beíng.

                  6.    As a re$¡lt ofüre Longs's n'rongñ¡l terndnation, Plaintifihas suffc¡cd

       hr¡mitiatiq meot¡l          anguish a¡d emotionsl aud physical disEress rtsulting in prmitive damagæ

       in m amount to be proven at üi¡I. Pl¡i¡tifrsr¡trer€d seve¡e and devastrrting emotio¡sl disüps

       as a result of f.ongs'e wrongñrl tenninatioq proximarcly caucd by            ùe negligart asß and




                                                              tl
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 12 of 18                                                 PageID #: 21




       onrissions of    Lonp. Plaintitris entitled to compensdion for their emotional disütss in

       anrounts to be shown at Ei¡l.



                                                     COTINT IV
                                     (Ned¡gcnt Inllicdon of Emoflonsl Dbtrc¡¡)

                  61. Plaintifirealleges      urd incorporates by rcfertnce alt allrytions contrinod in

       Paragnphs        l{ó,   inclusive.

                  68.   As a diret andproxirnal renrlt of üre above-dpscriH acû¡ or omi¡sions ofthc

       hogu, Plaintifih¡e sufre¡sdment¡l anguish, urxiety, $rorr)r, srrfrering md Êfref.

              IIIIIEREFORE, Plaintiffdemuds judgmtnt again*                    Log jointly and swerrlly,            rs

      follorvs:

                         A.       For sr¡cb ryccial danragcs a¡     will   be pmovc,lr at   üial;

                         B.       Forgerneral damagæ theamor¡ulof geneml damages                    iswithin the

      minimum     juridieion¿l limits of this Cout;

                         C.       An awa¡d ofpunitivc dauages agBinst Longs in a¡¡ uormt to be proven at

      tiat;
                         D.       Fo¡Plaintitrs lostwages      and all othercompc,nsrtion dei¡ied or              lostby

      rcason of longs's unlarvfi¡l actions, in ¡n amo¡nt to be proveo at trial;

                         E.       For int¡rest on lost wages, compøtsation, aud danagcs;

                         F.       Judgment rgainst Inngs      fø    an amourt to be proven at            tial;
                         G.       Prc-andpost-judgne'ntinte,rcstasprcvidedbylaw;

                         H.        For afiornqr's fees and aosB of tris lEtusuiq s,nd

                         I.        Sucü othcr ¡nd fi¡rthcr   rrlief o which Ptaintifimay            be   justly eotitled.


              DATED: Honolulu, Hawaii,              lr- I      rf

                                                               12
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 13 of 18      PageID #: 22




                                                 '1r'ì,-4^,0A   CJr'ry
                                              CARIÍ)S D. pnnBanms¿,-¡n
                                              MIqIEILIK CIIINC
                                              Attorn€ys forPlaintitr
                                              K.ATIILEBN KAUI,OPBZ




                                         l3
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 14 of 18                                    PageID #: 23




                            IN TTIE CIRCT,'IT COIJRTOF THE FIRST CIRC[NT

                                               STATEOFHAWAII


      KATHLEENI(AU LOPIIA                                  CrvrLNO. t8- f -            l9 4l-12
                                                           (Non-Motor Vchicle Tort)
                              Plaintifq,

              w.                                           DECI.ARA'NON OF KATHLEEN KAU
                                                           T-ÐPF;Z
      IÐNGS DRUG STORES CALIFORNI.A,
      L.L.C. dbr L()NGS DRUGS #9825; IOIIN
      DCIES l-10; IÆ{E DOES l-10; DOES
      G)RFORATIONS t-10; DOE
      PARTIIIERSIIIPS l-10; DOE NON-PROFIT
      ENflTIES l-10; and DOE
      COVERNMENTAL E}iITITIES I.IO,

                              Def,dd¡nts.


                                DE9LARATION OF IQITHLEEN K.AU IJOPEZ

              I,I(ATHLEEÌ.I KAU LOPEZ, dcclare ¡nd afiErmr¡udspcnelty ofpprjr¡ry th¡t the

      ¡t¡tsnreot¡mdchcrcinbelorr art ûue        and   conrct to lhcbestofmy lmowledge, aud is based

      upon pcrsoral knowlcdgc rrnlees stated otherçriiq

              l.   I an ovq 18 years old in rge srd a¡¡ competent to E$iry       as to all   m¡tært ¡et fortb

      hæin.

              2,   I ¡¡n the nanrcd Pl¡intiffin the ¡bove-rçfer:enccd civil litigrtion.

              3.   C¡¡los D. Percø'Metq Jr, Mic,hellc K. Ching, a¡rd tbe law office of Clay Chapman

      Ic¡emurr Prrlict &   Nsvell   aÍE my attorncys in thc abovc-rreft'rcnced litigEdon.

              4.   I uns cmployed atLongs, whoscplaocofbusincss is 609 Kaituå Road, Kdlua,

      Hawaii 96734,since October of 2lXD.

              5. I was initíally   hired as a cashicr thcn Ear¡sitimed to be an ovcrnigþt clcrk wheo




                                                          l4
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 15 of 18                                      PageID #: 24




     Iongr   sûutcd opcrating for 24 hor¡s.       I   was the,n pmrnotcd to Supcnrisor B aftcr working al

     I¡ngp for about2 )tcart.

             6.       I was suspcndcd on or about Aug*i Zt,2017 aftcr bcing told by thc los prcvcntion

      t¡¿m mcnrbcr that hc saw my "hand in thc drawcr." f w¡s told that thc¡e welË caÍËll¡s installed

      atthc regirterd¡¡wcr.

             7. I rcqucstcd         proof of tlrcse allcgalioms a m¡mber timcs brut urag nc'vcr shown any vidco

      cvidcncc    on   given   uy   facnral basis for my suspention and we¡¡hral termination.

                 E. I rçccivcd a phonc call on or about August       29, 201 7 and notiñcd thåt I was   'ïrcd'
      on August 25,2017.

                 9.   I havc rrquested my crnployment filG multiplc tinc¡ but bavc onþ rccciræd cçics

      of past awa¡ds I h¡vo bæn givcn during nU tcnr¡ro at Longs. To datc, I havc not rccoivcd my

      oompletc cmplo¡anent          Elq whiob I ¿ssr¡mc *ould includc cvidmce of my allcgcd stcaling.

                 I, KATIILEEN KAU LOPI1I docl¡¡s under              poalty of l¿w that the fotrgoing is tuc   ud
      correct,



                 DATED: Ilonolulrt Hawaii,            t-ltlþ

                                                                                     IGTIILEENKAU
                                                                                     Ihcl¡r¡nt




                                                               l5
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 16 of 18                              PageID #: 25




                           IN THE CIRCTTTT COIJRT OF TIIE FIRSÎCIRCTIIT

                                             STAIE OF HAU/AII

      KATHLEENI(AU I,OPEZ,                            cIvILNo.         18-l-ls¿f -t2
                                                      (Non-Motor Vehiclc Tort)
                            Plaintiff,

                vs,                                   DBIIúIND FOR JI,]RY TRIAL

      I,ONGS DRUG STORES C,ALITORNIA.
      LLC. dba I0NGS DRUGS#9825; IOHN
      DOES l-10; JAI.IE DOES l-10; DOES
      CORPOR.ATIONS l-10; DOE
      PARTÌ{ERSHIPS l- I 0; DOE NON-PROFIT
      ENTITIES l-10;¡ndDOE
      COVERNMENTAL E¡{ÏITIES I.IO,

                            Defend¡ntc.


                                         IDEMA!{ID FOR JT'RY   TnIåL
                COMENOIV Plaintifr, KÂfiItEEt{ KAU LOPE:Z,       þ     ondthrcugh hcratbrncy, Clay

      Ctapmao hu¡mru¡ Pulice &NGryclL and hereby dcmands        ti¡l   by jury onall issucs   tiable

      tøGitr.

                DATED: Honolulu, Hawaii,       w.lt   ls
                                                             hùh-QJ-           U,;r-
                                                           CARLOS D. PEREZ'-MES^q\' JR.
                                                           MICIIELLEK. q{ING
                                                           Atbmcys forPlaintitr
                                                           K.ATIIT.EEN    KAUI¡PEZ




                                                      l6
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 17 of 18                                      PageID #: 26




                             IN TITE CIRCTTÍT COI,'RT OF TTIE FIRST CIRCT,'IT

                                                 STATEOT HAU'AII

      KATITTEEN KAUI,.OPEZ,                                    CrvrLNO. 18- f -            l9 t,1-12
                                                               (Noo-Moær Vehicle Tort)
                               Pl¡intiff,

             YS.                                               SI,JMMONS

      LONGS PHARMACY, INC.; LONGS
      DRUGS IIAìI'AI'I; JOHN DOES l - l0; JAI,IE
      DOES l-10; DOÊS CORFORATIONS l-10;
      DOE PARI}IERSIilP$ l -10; DOE NON-
      PROFIT ENTITIES l-10¡ and DOE
      GOVERNMEI'ITAI EÌiTTITIES I. I O,

                               Defcndants.



                                                      STIMMONS


      STATEOFHAWAII

      TO TIIE ABO\IE-NAITIED DEFENDA}ITS;

              Yor¡ a¡r herrbysummmed and requircd            b ñlewithtùe couilttrd     sencupon, Clry

      Ctapnanlwamun Pulicc& Ncrucll, Plai¡tifs úoñey, whocoaddrcss                     ¡s 700 Bisbop Sût€û,   Suiþ

      2l0Q Honoluh¡ Hauaü, 96813,           an an¡rrcr to tlrc Complaint which is hcrctrritlt scrved upon you,


      within twcmty (20) days ¡frer senricc of tlris sunmons upon you, exclrsiw ofthe dry of sewica

      If you fail   to do eo, judgmcnt by    dda¡lt will   be ts¡teo against   ¡ou for the ¡rlief dem¡nded in ûe

      Complaint.

              TIIIS ST'MIIIONS SHALL NOT BB PERSONALLY I'ELIVEREI' BDT\I'EEN

      l0:lXl P.M. AIì|I¡ ó¡00 A.M. ON PREIùIISES NOT OPEN Ttt THE GEIIERAL PUBLIC'

      UNLESS AJUDGE OF THE ABOYE-ENTTTLEL COüRT PERMTTS, rN WRTTING ON

      TEIS SI'MMONS, PERÑ¡ONAL DELIVERY I'ITRING TIIOSE IIOUBS.


                                                              l7
Case 1:19-cv-00008-SOM-RT Document 1-2 Filed 01/09/19 Page 18 of 18                              PageID #: 27




              A FAILITRDTTO ODEY          IEIS      SITMMONS MAY RESU!-T IN AI{ ENIRY OF

      I'UFATNT AIïD I}EFAT'LT JT'IIGMENT AGAINST TEE IDISOBETING PERSON OR

      PARTT.



                                                     ìJ\.,   l-lf   lVl   lv
      DATE ISSI,JED           CAENK

                                                         DENTED
          nFn n 1 ,mR                                  IEG,\L DOCU¡{ENTS BR

      I do hercby ccrtit that this is ñrll, true,       Ci¡cuitCout Clerk
      ¡nd corract copy ofthe origual on lile
      lhis ofüce.




      6f.    accordance ìvittr the ¡{mericans witb Disabitities Act and other applicable state and federal
      lewe, if you requirc accommodation for a disability, please ontact the ADA coordin¡tor æ üe
      Ctucuit Corrt Administ¡ation Officc ¡t PHONE NO. 539-f333, FÆ( 539-4853           q TIY   5394853
      ¡t least ten (10) rrorking dayc prior to yoru herring or appointnent data




                                                             t8
